IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

EYVIND BONNER,                       NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Petitioner,                    DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-2726

LEWIS C. LEE,

      Respondent.

___________________________/

Opinion filed November 13, 2014.

Petition for Writ of Certiorari.

Christopher R. Johnson of Christopher R. Johnson, PLLC, Pensacola, for
Petitioner.

Lewis Lee, pro se, Respondent.




PER CURIAM.

      DENIED on the merits.

WOLF, THOMAS, and WETHERELL, JJ., CONCUR.